

116 HR 2467 IH: Keep Finfish Free Act of 2019
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2467IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Mr. Young introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo prohibit the Secretary of the Interior and the Secretary of Commerce from authorizing commercial
			 finfish aquaculture operations in the Exclusive Economic Zone except in
			 accordance with a law authorizing such action.
	
 1.Short titleThis Act may be cited as the Keep Finfish Free Act of 2019. 2.Prohibition on authorizing finfish aquaculture in the EEZNotwithstanding any other provision of law, neither the Secretary of the Interior nor the Secretary of Commerce may issue any permit or in any other way authorize any person to conduct commercial finfish aquaculture operations in the Exclusive Economic Zone of the United States (as established by Proclamation Numbered 5030, dated March 10, 1983), except in accordance with a law authorizing such action that is enacted after the date of the enactment of this Act.